NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-1512-12T1


IN THE MATTER OF THE DENIAL             APPROVED FOR PUBLICATION
OF THE APPLICATION BY
GEORGE WINSTON, JR., FOR A                 October 31, 2014
FIREARMS PURCHASER IDENTIFICATION
CARD.                                     APPELLATE DIVISION


____________________________________

         Submitted January 29, 2014 – Decided October 31, 2014

         Before Judges Grall, Waugh and Accurso.

         On appeal from Superior Court of New Jersey,
         Law Division, Passaic County, Municipal
         Appeal No. 11-061.

         Evan F. Nappen, attorney for appellant
         George Winston, Jr. (Richard V. Gilbert, on
         the brief).

         Camelia M. Valdes, Passaic County
         Prosecutor, attorney for respondent State of
         New Jersey (Robert J. Wisse, Assistant
         Prosecutor, of counsel and on the brief).

    The opinion of the court was delivered by

ACCURSO, J.A.D.

    The question presented by this appeal is whether the Full

Faith and Credit Clause of the United States Constitution

requires New Jersey to treat appellant George Winston's New York

criminal convictions, for which he has obtained certificates of

relief from disabilities, as not disqualifying him from
obtaining a firearms purchaser identification card or a permit

to purchase a handgun under N.J.S.A. 2C:58-3c(1).       Because we

conclude that the Constitution does not compel that result, we

affirm the denial of those firearms permits to Winston.

    Winston was convicted in New York in 1974 of attempted

assault in the second degree, an offense carrying a penalty of

up to four years' imprisonment.       N.Y. Penal Law §§ 120.05;

110.05; 70.00 (McKinney 2008).    He was convicted in 1989 of

criminal possession of a controlled substance in the seventh

degree, a class A misdemeanor carrying a maximum penalty of

one year's imprisonment.   N.Y. Penal Law §§ 220.03; 70.15

(McKinney 2008).   In 2011, he obtained certificates of relief

for both convictions from courts in New York.      Each certificate

bears the following legend:

         This certificate is issued to the holder to
         grant relief from all or certain enumerated
         disabilities, forfeitures, or bars to his
         employment automatically imposed by law by
         reason of his conviction of the crime or of
         the offense specified herein.

         This certificate shall NOT be deemed nor
         construed to be a pardon.

Each certificate further provides that it "relieve[s] the holder

of all disabilities and bars to employment, excluding the right

to be eligible for public office."      Each also notes that the

"certificate shall be considered permanent."




                                  2                           A-1512-12T1
    After obtaining the certificates, Winston submitted an

application to the Chief of Police in Clifton for a firearms

purchaser identification card and a handgun purchase permit.         In

response to questions nineteen and twenty on the application

form, which ask whether one has ever been convicted in New

Jersey or elsewhere of any crime or misdemeanor "that has not

been expunged or sealed," Winston disclosed his New York

convictions and his attendant certificates of relief.       Following

investigation, the Chief denied Winston's application on account

of his criminal record and advised Winston of his right to

appeal.

    Winston filed a timely appeal and the Law Division judge

held a hearing at which the detective responsible for reviewing

Winston's application appeared.       The detective testified that

Winston's background check revealed not only the two New York

convictions but also instances of domestic violence, one of

which resulted in a temporary restraining order in late 2005, a

twenty-year old conviction for driving under the influence, and

some "neighbor disputes," from 2007 to 2009, culminating in

cross-complaints that were ultimately mediated and dismissed.

The detective testified that following the background check,




                                  3                           A-1512-12T1
Winston's application was denied on the basis of his criminal

record.1

     After hearing the testimony and the arguments of counsel,

the judge announced her decision, later amplified in a written

statement of reasons, finding that the New York certificates are

not the equivalent of an expungement under New Jersey law and

thus "the two prior New York state convictions bar [Winston]

from obtaining a firearms purchaser identification card under

N.J.S.A. 2C:58-3c(1), which states that said card shall not be

issued to anyone who has been convicted of any crime."

     On appeal, Winston renews the argument he made to the Law

Division that the Full Faith and Credit Clause forbids New

1
  The transcript reveals that counsel for the parties disputed
the extent to which Clifton could rely on the domestic violence
incident in this proceeding apparently because of a related
expungement obtained in New Jersey. After supplemental briefing
and a discussion in chambers, the judge asked the prosecutor to
"place on the record what the State ultimately is relying on in
its denial of [Winston's] application." The prosecutor
responded that the State was "relying on the fact that this
applicant has two prior convictions in the State of New York,
one for [attempted] assault and one for possession of CDS."
Accordingly, although the nature and contours of the dispute
over Winston's involvement in a domestic violence incident are
unclear from the record, what is clear is the State's election
to rely solely on the New York convictions in meeting its burden
before the Law Division. See Weston v. State, 60 N.J. 36, 46
(1972) (explaining that burden of proof of the existence of good
cause for denial of a firearms purchaser identification card at
review hearing under prior statute was on the State); In re
Osworth, 365 N.J. Super. 72, 77 (App. Div. 2003) (applying
Weston to current statute), certif. denied, 179 N.J. 310,
(2004).



                               4                         A-1512-12T1
Jersey from viewing his New York criminal convictions, for which

he has received certificates of relief from disabilities, as

disqualifying under New Jersey's gun permitting law, N.J.S.A.

2C:58-3.   He also argues that to the extent the judge rested her

decision on the "public health, safety or welfare" exception

found in N.J.S.A. 2C:58-3c(5), she erred as the State stated

expressly that the decision to deny Winston the permits was

based solely on his New York convictions, and there is

inadequate evidence in the record to support a finding that

issuance of the permits to Winston would not be in the interest

of the public health, safety or welfare.   Finally, he argues

that application of the "public health, safety or welfare"

exception violates his rights under the Second Amendment.     We

reject those arguments.

    Article IV, section 1 of the Constitution provides that

"Full Faith and Credit shall be given in each state to the

public acts, records, and judicial proceedings of every other

state.   And the Congress may by general Laws prescribe the

Manner in which such Acts, Records and Proceedings shall be

proved, and the Effect thereof."    The clause applies to matters

between states, see, e.g., Sun Oil Co. v. Wortman, 486 U.S. 717,

722-24, 108 S. Ct. 2117, 2122-23, 100 L. Ed. 2d 743, 752-54

(1988), and to matters between a state and the federal




                                5                           A-1512-12T1
government, see, e.g., Migra v. Warren City Sch. Dist. Bd. of

Ed., 465 U.S. 75, 81, 104 S. Ct. 892, 896, 79 L. Ed. 2d 56, 61-

62 (1984).   Although characterizing the command of the clause as

"exacting" with respect to "'[a] final judgment . . . rendered

by a court with adjudicatory authority over the subject matter

and persons governed by the judgment,'" the Supreme Court has

deemed it "less demanding with respect to choice of laws."

Franchise Tax Bd. v. Hyatt, 538 U.S. 488, 494, 123 S. Ct. 1683,

1687, 155 L. Ed. 2d 702, 709 (2003) (quoting Baker v. General

Motors Corp., 522 U.S. 222, 233, 118 S. Ct. 657, 663-64, 139
L. Ed. 2d 580, 592 (1998)).

    Against that backdrop, we turn to consider New Jersey's

permit law, part of the "'careful grid' of regulatory

provisions" comprising our firearms law.    In re Preis, 118 N.J.
564, 568 (1990) (quoting State v. Ingram, 98 N.J. 489, 495 n.1

(1985)).

    In order to lawfully acquire a firearm in New Jersey, one

must have first secured a firearms purchaser identification card

and, in the case of a handgun, a permit to purchase a handgun.

N.J.S.A. 2C:58-3a and b.     State v. Cunningham, 186 N.J. Super.
502, 508 (App. Div. 1982).     Those permits are not available to a

person who has been convicted of a crime.     N.J.S.A. 2C:58-3c(1).

A 1979 amendment which removed the words "in this State" from




                                  6                         A-1512-12T1
paragraph c(1), leaves no doubt as to the Legislature's intent

that a person convicted of a crime in another state is

disqualified from gun ownership in this State.   See   L. 1979,

c. 179, §11.   Both of Winston's New York convictions qualify as

crimes under our law as each carries a sentence in excess of six

months.   N.J.S.A. 2C:44-4c; State (E.L.) v. G.P.N., 321 N.J.

Super. 172, 175-76 (App. Div. 1999).   Accordingly, Winston's New

York convictions, without consideration of their attendant

certificates of relief from disabilities, would disqualify him

from obtaining a firearms purchaser identification card or a

permit to purchase a handgun under N.J.S.A. 2C:58-3c(1).

    The question then is whether the certificates alter that

result.   For that answer, we turn first to consider the statutes

pursuant to which the certificates were issued to understand the

purpose and effect of such certificates under New York law.      Cf.

Ritz v. Motor Vehicle Com'n, 426 N.J. Super. 608, 611 (App. Div.

2012) (considering whether a violation of a South Carolina

statute imposing a "civil fine" constitutes a conviction for a

drug offense within the intent of N.J.S.A. 39:5-30.13).

    The provision of the New York statutes creating the

certificates on which Winston relies is not in New York's

criminal code but in Article 23 of its Correction Law, entitled

"Discretionary Relief from Forfeitures and Disabilities




                                7                           A-1512-12T1
Automatically Imposed by Law."   Section 701, "Certificates of

Relief from Disabilities" provides in pertinent part:

              1. A certificate of relief from
         disabilities may be granted as provided in
         this article to relieve an eligible offender
         of any forfeiture or disability, or to
         remove any bar to his employment,
         automatically imposed by law by reason of
         his conviction of the crime or of the
         offense specified therein. Such certificate
         may be limited to one or more enumerated
         forfeitures, disabilities or bars, or may
         relieve the eligible offender of all
         forfeitures, disabilities and bars.
         Provided, however, that no such certificate
         shall apply, or be construed so as to apply
         to the right of such person to retain or to
         be eligible for public office.

              . . . .

              3. A certificate of relief from
         disabilities shall not, however, in any way
         prevent any judicial, administrative,
         licensing or other body, board or authority
         from relying upon the conviction specified
         therein as the basis for the exercise of its
         discretionary power to suspend, revoke,
         refuse to issue or refuse to renew any
         license, permit or other authority or
         privilege.[2]

         [N.Y. Correct. Law § 701 (McKinney 2014).]


2
  Winston's argument that this section does not apply to him
based upon the explanation on the reverse of the certificates is
meritless. The reverse of the form itself notes that the law is
as set forth in Article 23 and that the excerpted portions are
summarized for convenience and "are not intended as
administrative interpretations and they do not relieve any party
of full knowledge of and compliance with the applicable
provisions of law."



                                 8                        A-1512-12T1
Section 706 of the statute further provides:

              Nothing contained in this article shall
         be deemed to alter or limit or affect the
         manner of applying for pardons to the
         governor, and no certificate issued
         hereunder shall be deemed or construed to be
         a pardon.

         [N.Y. Correct. Law § 706 (McKinney 2014).]

    The courts of New York have explained "that the intent of

the legislature in enacting [the certificate provision] was to

enable eligible offenders who have shown certain indications of

having been rehabilitated to avoid some of the restrictions

immediately flowing from their convictions, such as the bar

against holding certain civil service positions and the loss of

the right to vote."   Able Cycle Engines, Inc. v. Allstate Ins.

Co., 445 N.Y.S.2d 469, 473 (N.Y. App. Div. 1981).   There is no

question but that the certificates relieve Winston from the

automatic disqualification his convictions would otherwise pose

to his possessing a firearm in New York.   See N.Y. Penal Law

§ 400.00 (McKinney 2008), Matter of Hecht v Bivona, 761 N.Y.S.2d
485, 485 (N.Y. App. Div. 2003).

    New York's courts, however, have not found that the

legislature intended "that all indirect consequences of the




                                  9                       A-1512-12T1
conviction . . . be eradicated."3      Able Cycle Engines, supra, 445

N.Y.S.2d at 473.   Most important for our purposes, those courts

have been explicit in holding "[the] granting of a certificate

of relief from disabilities in no way eradicates or expunges the

underlying conviction."   Id. at 472 (quoting Matter of Da Grossa

v. Goodman, 339 N.Y.S.2d 502, 505 (N.Y. Sup. Ct. 1972)).      New

York's Attorney General agrees.     In an informal opinion

published in 1981, the Attorney General opined that "the

certificate is to be used to mitigate the impact of a criminal

record, not to eliminate it."     1981 N.Y. Op. (Inf.) Att'y Gen.

281, No. 81-124.

     A review of these New York authorities plainly establishes

that a New York certificate of relief from disabilities does not


3
  New York's highest court has noted that the statute expressly
does not preclude a court or authority from relying on the
conviction for which a certificate has been obtained in
exercising its discretionary function. Matter of Arrocha v. Bd.
of Ed., 712 N.E.2d 669, 671-73 (N.Y. 1999) (upholding denial
of teaching license based on prior felony drug conviction
notwithstanding applicant's possession of certificate of relief
from disabilities). Accordingly, even in New York a convicted
felon possessing a certificate of relief from disabilities for
the conviction can lawfully be denied a gun permit on the basis
of the conviction. See Matter of Caputo v. Kelly, 987 N.Y.S.2d
46, 47 (N.Y. App. Div. 2013) ("Although petitioner's Certificate
of Relief from Disabilities removed the automatic bar to
licensure occasioned by his prior convictions, it 'did not
prevent respondent from relying on the convictions in the
exercise of his statutory discretion to deny a [firearm] license
for lack of good moral character or good cause.'" (quoting Hines
v. Kelly, 635 N.Y.S.2d 31, 32 (N.Y. App. Div. 1985)).



                                  10                         A-1512-12T1
alter or affect the criminal conviction to which it relates.

Instead, it merely removes certain disabilities and bars to

employment normally attendant to the conviction under New York

law.   As such, full faith and credit is not implicated in New

Jersey's reliance on the existence of the convictions to bar

Winston from gun ownership in New Jersey.    Cf. People v. Laino,

87 P.3d 27, 37 (Cal. 2004) (holding full faith and credit no bar

to California determining under its law whether guilty plea in

Arizona resulting in judgment of dismissal constituted prior

conviction for purposes of three strikes law).

       There is no constitutional requirement that New Jersey deem

Winston not disqualified for a permit under its firearms law

just because New York has seen fit to do so under its law.       The

Supreme Court has long held that the Full Faith and Credit

Clause "does not require one state to substitute for its own

statute, applicable to persons and events within it, the

conflicting statute of another state, even though that statute

is of controlling force in the courts of the state of its

enactment with respect to the same persons and events."     Pacific

Employers Ins. Co. v. Industrial Accident Comm'n, 306 U.S. 493,

502, 59 S. Ct. 629, 633, 83 L. Ed. 940, 945 (1939).    That

Winston argues that the certificates remove a disability under




                                 11                           A-1512-12T1
federal firearms law is irrelevant as the federal firearms

statutes are not at issue here.4

     Accordingly, we hold that Winston's New York convictions

disqualify him from gun ownership in New Jersey under N.J.S.A.

2C:58-3c(1), notwithstanding his certificates of relief from

disabilities for those convictions.   The Full Faith and Credit

Clause does not require New Jersey to ignore its law that treats

such convictions as automatically disqualifying simply because

the certificates remove that automatic disqualifier under New

York's gun laws.

     Winston's remaining arguments require only brief comment.

While noting that a decision to deny a permit as not in the

interest of public health, safety or welfare under N.J.S.A.

2C:58-3c(5), requires a fact-sensitive analysis, the Law

Division judge clearly based her decision on the

disqualification presented by Winston's New York convictions

under N.J.S.A. 2C:58-3c(1) and not the public health, safety and


4
  The question of whether full faith and credit required the
federal government to give effect to a state pardon under
federal firearms law was resolved by Congressional action. See
Thrall v. Wolfe, 503 F.2d 313, 316 (7th Cir. 1974) (holding full
faith and credit did not require elimination of federal
statutory disability based on state conviction despite existence
of state pardon, where pardon not expressly based on a
determination of innocence), cert. denied, 420 U.S. 972, 95
S. Ct. 1392, 43 L. Ed. 2d 652 (1975), superseded by statute,
Firearms Owners Protection Act, Pub. L. 99-308, 100 Stat. 450.



                               12                          A-1512-12T1
welfare provision of N.J.S.A. 2C:58-3c(5).     Accordingly, while

Clifton may have uncovered reasons beyond the convictions that

would allow a court to find that issuance of the permits to

Winston would not be in the interest of public health, safety or

welfare, it elected to proceed solely upon his New York

convictions and the judge limited her decision accordingly.      We

need not address whether the evidence would have supported

denial of the permits on other grounds.

    Although hardly critical here as the decision under review

rested elsewhere, we note that this court has addressed, and

rejected post District of Columbia v. Heller, 554 U.S. 570, 128
S. Ct. 2783, 171 L. Ed. 2d 637 (2008), Winston's argument that

the public health and safety exception of N.J.S.A. 2C:58-3c(5)

is unconstitutionally vague.     In re Dubov, 410 N.J. Super. 190,

196-97 (App. Div. 2009).     We do not find that McDonald v. City

of Chicago, 561 U.S. 742, 130 S. Ct. 3020, 3026, 177 L. Ed. 2d
894, 903 (2010), alters our thinking, as it did not address due

process issues but merely extended Heller's holding to the

States.   "We cannot conclude that the [Second] Amendment or the

Court's recent decisions require this State to dismantle its

statutory scheme addressing the risks of misuse and accidental

use [of firearms] in public places devised long ago and

developed over many years.     This scheme is crafted to burden the




                                  13                        A-1512-12T1
exercise of the right to use handguns for lawful purposes as

little as possible, without abandoning this effort to maintain

order and safety in public places."   In re Wheeler, 433 N.J.

Super. 560, 617 (App. Div. 2013) (addressing constitutionality

of the State's carry permit law).

    Affirmed.




                               14                         A-1512-12T1